Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2015-127183) in view of Baldwin (WO 2009059099).
In re claim 1, Kawasaki discloses a leaning vehicle (1) comprising: a vehicle body frame (5) that leans leftward during a left turn and leans rightward during a right turn; a left steerable wheel (2) that rotates around a left steerable wheel axle; a right steerable wheel (2) that rotates around a right steerable wheel axle; a linkage including a plurality of link members (24, 26L, 26R, 29L, 29R, 31) displaceable with respect to the vehicle body frame and supporting the left steerable wheel and the right steerable wheel, the linkage causing the vehicle body frame to lean leftward during the left turn (Figure 2b) by relatively displacing the vehicle body frame and the plurality of link members such that the left steerable wheel axle is located farther upward than the right steerable wheel axle, and the linkage causing the vehicle body frame to lean rightward during the right turn (Figure 2c) by relatively displacing the vehicle body frame and the plurality of link members such that the right steerable wheel axle is located farther upward than the left 
In re claim 2, Kawasaki further discloses wherein the linkage includes: an upper cross member (24) disposed farther upward than the left steerable wheel and the right steerable wheel, and is rotatably supported (by shaft 25) by the vehicle body frame at an intermediate portion of the upper cross member; a lower cross member (26L, 26R) disposed farther downward than the upper cross member and farther upward than the 
In re claim 3, Kawasaki further discloses wherein when the vehicle body frame leans in the leftward or the rightward direction the first frictional member is displaced with respect to the second frictional member and defines an arcuate track (41) between the left leaning end portion position and the right leaning end portion position as the leaning vehicle is viewed from a front of the leaning vehicle; and a radius of the arcuate track is 1/4 or more and 1/2 or less of a length of the upper cross member in a left-right direction as shown in Figure 2a.  
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the linkage includes: a left arm mechanism .
Response to Arguments
Applicant's arguments filed 4/20/21 have been fully considered but they are not persuasive. Applicant argues that the current invention provides a leaning vehicle that achieves a reduction in the size of a front portion of the vehicle and that the distance .

    PNG
    media_image1.png
    359
    547
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL R STABLEY/Examiner, Art Unit 3611     

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611